             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 1 of 15



 1    JAMES E. GIBBONS (pro hac vice)
      Cal. State Bar No. 130631
 2    MANNING & KASS
      ELLROD, RAMIREZ, TRESTER LLP
 3    801 South Figueroa Street, 15th Floor
      Los Angeles, CA 90017
 4    Tel. (213) 624-6900
      jeg@manningllp.com
 5
      ROBERT W. COHEN (pro hac vice)
 6    Cal. State Bar No. 150310
      MARIKO TAENAKA (pro hac vice)
 7    Cal. State Bar No. 273895
      LAW OFFICES OF ROBERT W. COHEN, A.P.C.
 8    1901 Avenue of the Stars, Suite 1900
      Los Angeles, CA 90067
 9    Tel. (310) 282-7586
      rwc@robertwcohenlaw.com
10    mt@robertwcohenlaw.com

11    Attorneys for Plaintiffs

12
                                      UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
      SHIGE TAKIGUCHI, FUMI NONAKA,                    Case No.: 2:13-cv-01183-HDM-VCF
15    MITSUAKI TAKITA, TATSURO SAKAI,                  [Hon. Howard D. McKibben]
      SHIZUKO ISHIMORI, YUKO NAKAMURA,
16    MASAAKI MORIYA, HATSUNE HATANO, and              NOTICE OF MOTION AND
      HIDENAO TAKAMA, Individually and On Behalf       MOTION FOR FINAL APPROVAL
17    of All Others Similarity Situated,               OF CLASS ACTION SETTLEMENT
                                                       WITH MRI INTERNATIONAL,
18                       Plaintiff,                    INC. AND EDWIN FUJINAGA
19              v.
20    MRI INTERNATIONAL, INC., EDWIN J.                Date: November 26, 2019
      FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI             Time: 10:00 a.m.
21    SUZUKI, LVT, INC., dba STERLING ESCROW,
      and DOES 1-500,
22
                         Defendants.
23

24

25

26
27

28

     4836-4903-3571.1                              1
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 2 of 15



 1            PLEASE TAKE NOTICE that at November 26, 2019, before the Honorable Howard D.

 2   McKibben, United States District Court for the District of Nevada located in Courtroom 4 at 400 S.

 3   Virginia Street, Reno, Nevada, Plaintiffs will and hereby do respectfully move for an order finally

 4   approving the settlement with MRI International, Inc. (“MRI”) and Edwin Fujinaga. Specifically,

 5   Plaintiffs seek an order:

 6            1. finding that the settlements reached with MRI and Fujinaga are fair, reasonable, and adequate

 7                 within the meaning of Rule 23(e) of the Federal Rules of Civil Procedure and directing its

 8                 consummation pursuant to its terms;

 9            2. finding that the notice provided to the Class was due, adequate and sufficient notice, and

10                 meets the requirements of due process and applicable law;

11            3. directing that this action be dismissed with prejudice as against MRI and Fujinaga;

12            4. approving the release of claims as specified in the settlement as binding and effective;

13            5. reserving exclusive and continuing jurisdiction over the settlement; and

14            6. directing that final judgment of dismissal be entered as between Plaintiffs on the one hand and

15                 MRI and Fujinaga on the other.

16            This motion is brought pursuant to Rule 23(e) of the Federal Rules of Civil Procedure and is

17   based upon the accompanying memorandum of points and authorities, and the supporting declaration of

18   Mariko Taenaka, the records, pleadings and papers filed in this action, and upon such argument as may

19   be presented to the Court at the hearing on this motion.

20   Dated: November 5, 2019                                MANNING & KASS
                                                            ELLROD, RAMIREZ, TRESTER LLP
21
                                                            By:     /s/ James E. Gibbons
22
                                                                   JAMES E. GIBBONS
23

24
                                                            LAW OFFICES OF ROBERT W. COHEN
25                                                          A Professional Corporation

26
                                                            By:     /s/ Robert W. Cohen
27                                                                 ROBERT W. COHEN
                                                                   MARIKO TAENAKA
28

     4836-4903-3571.1                                       2
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 3 of 15



 1                                    TABLE OF CONTENTS
 2   NOTICE OF MOTION………………………………………………………………...….……..…………2
 3   MEMORANDUM OF POINTS AND AUTHORITIES……………………………………………………3
 4     I.       INTRODUCTION………………………………………………………………...………..…..3
 5     II.      SUMMARY OF THE CASE AND PROCEDURAL BACKGROUND...…...……..…….…...3
 6     III.     TERMS OF THE SETTLEMENT………………………….…………………………..………5
 7              A. Terms of Settlement……………………………….……..…………………….……....…...5
 8              B. Release of All Claims Against the Settling Defendants…..……..…………………….……5
 9     IV.      LEGAL ARGUMENTS….....………………….………………………....................................5
10
                A. Class Action Settlement Procedure…………………………………………………………5
11
                B. The Court-Approved Notice Program Meets
12                 Applicable Standards and Has Been Fully Implemented…………………………………...6
13              C. Final Approval of the Settlement is Appropriate……………………………………………7
14
                D. The Settlement is the Product of Arms-Length Negotiations……………………………….8
15
                E. The Proposed Settlement is Fair, Adequate, and Reasonable………………………………8
16
                F. The Recommendation of Experienced Counsel Favors Approval………………………….9
17
                G. The Class Response Favors Approval………………………………………………………9
18

19     V.       CONCLUSION………………………………………..…………………………….………..10

20
21

22

23

24

25

26
27

28
                                                i
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 4 of 15



 1                                   TABLE OF AUTHORITIES
 2   Cases                                                                         Page(s)
 3
     Byrd v. Civil Serv. Comm’n,
 4          459 U.S. 1217 (1983)………...…………………………………………………………………….8

 5   Churchill Village, LLC v. General Elec.,
           361 F.3d 566 (9th Cir. 2004)……………………………………………………………….………7
 6
     Class Plaintiffs v. City of Seattle,
 7
            955 F.2d 1268 (9th Cir. 1992)…………………………………………………………………...7, 8
 8
     Hanlon v. Chrysler Corp.,
 9         150 F.3d 1011 (9th Cir. 1988)……………………………………………………………………...7
10   In re Pacific Enters. Sec. Litig.,
            47 F.3d 373 (9th Cir. 1995)………………………………………………………………………...7
11

12   Van Bronkhorst v. Safeco Corp.,
           529 F.2d 943 (9th Cir. 1976)……………………………………………………………………….7
13
     Statutes and Other Authority                                                  Page(s)
14
     Fed. R. Civ. P. 23 ……………………………………………………………………………………passim
15
     Newberg on Class Actions §§ 11.22, et seq. (4th ed. 2002)…………………………………………..…6, 8
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                ii
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 5 of 15



 1                             MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            By this motion, Plaintiffs Shige Takiguchi, et al. (“Plaintiffs”) and the Class seek final approval

 4   of their proposed class action settlement with MRI International, Inc. (“MRI”) and Edwin Fujinaga.

 5   Because all of the assets owned by MRI and Fujinaga have already been seized and made part of the

 6   receivership estate in the parallel action filed by the U.S. Securities and Exchange Commission, U.S.

 7   Securities and Exchange Commission v. MRI International, Inc, et al., U.S.D.C. of Nevada Case No.

 8   2:13-cv-1658 (“SEC Action”), this settlement does not include a monetary payment by MRI and

 9   Fujinaga. However, this settlement does provide the Class with a judgment against MRI and Fujinaga,

10   jointly and severally, in the amount of $442,200,000, which will allow Plaintiffs to enforce the judgment

11   in the future in the event they learn of undisclosed assets owned or controlled by Defendants, without

12   having to incur the expenses of proceeding with trial. The Court granted preliminary approval of this

13   settlement on August 16, 2019 (Dkt. 892) and in doing so, found that the settlement was fair, reasonable

14   and adequate. The Court also found that the proposed notice procedure complies with the requirements

15   of FRCP 23 and due process, appointed Heffler Claims Group as the Notice Administrator, ordered a

16   process for dissemination of the Notice of Settlement, and ordered a Final Approval Hearing, set for

17   November 26, 2019. Id.

18   II.      SUMMARY OF THE CASE AND PROCEDURAL BACKGROUND

19            Plaintiffs initially filed this case on July 5, 2013 (the “Action”) against MRI International, Inc.

20   and its President Edwin Fujinaga, and their affiliates, for orchestrating a Ponzi scheme, defrauding 8,700

21   Japanese investors, mostly elderly, out of over $1.3 billion. Plaintiffs sought a temporary restraining

22   order and obtained a preliminary injunction in September 2013. Thereafter, MRI and Fujinaga filed

23   several motions to dismiss and Plaintiffs amended their pleadings on several occasions.

24            On June 2, 2015, Plaintiffs filed a motion to certify the class. (Dkt. 255.) On March 21, 2016, the

25   Court certified the Class. (Dkt. 404.) The court also appointed Law Offices of Robert W. Cohen, APC

26   and Manning & Kass, Ellrod, Ramirez, Trester, LLP as Class Counsel. On May 5, 2016, the parties

27   stipulated to modify the Class Certification Order to make the class definition consistent with the

28   operative complaint. (Dkt. 425.) On May 6, 2016, the Court granted the stipulation and the class


     4836-4903-3571.1                                        3
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 6 of 15



 1   definition was modified. (Dkt. 426.) Pursuant to the Class Certification Order, the Class is now defined

 2   as:
                        The MRI Investor Class consisting of: all persons who were MRI investors
 3                      and who were injured because of the defendants’ alleged illegal Ponzi
                        scheme and actions from July 5, 2008 through July 5, 2013. Excluded from
 4
                        the class are the defendants, their employees, their family members and their
 5                      affiliates, and the following 26 individuals who are plaintiffs in the pending
                        litigation against the defendants in Japan: (1) Tomoyasu Kojima; (2) Keiko
 6                      Amaya; (3) Masakazu Sekihara; (4) Chiri Satou; (5) Meiko Murakami; (6)
                        Masayoshi Tsutsumi; (7) Yumiko Ishiguro; (8) Reiko Suzuki; (9) Hiroji
 7                      Sumita; (10) Eiko Uchiyama; (11) Hideyo Uchiyama; (12) Youzou Shiki;
                        (13) Naoki Nagasawa; (14) Noboru Yokoyama; (15) Masami Segawa; (16)
 8
                        Fumiko Takagi; (17) Kumiko Kaita; (18) Fumi Kobayashi; (19) Ikuko
 9                      Miyazaki; (20) Hina Nagase; (21) Akio Iwama; (22) Kouji Kishida; (23) Eri
                        Kishida; (24) Nomai Nii; (25) Youko Miyahara; and (26) Tsukiko Kurano.
10
              After the Court granted approval of the Stipulation Regarding Class Notice on May 9, 2016 (Dkt.
11
     429), Notice of Class Certification was mailed on June 17, 2016. 8,759 notices were sent to Class
12
     Members. Of those 8,759 notices, 664 were returned undeliverable. An address search was performed,
13
     and 290 new addresses were identified, and notices were mailed to the new addresses. There were a total
14
     of 372 Class Members for whom no new address could be found. The Notice of Class Certification was
15
     also published in the Sankei Shinbun, a financial newspaper with nationwide circulation in Japan. There
16
     were 33 requests to be excluded from the class.
17
              Plaintiffs engaged in extensive discovery and motion practice throughout the litigation, with
18
     multiple motions to dismiss, as well as a motion for summary judgment as to MRI and Fujinaga. From
19
     July 5, 2013 to the present, Plaintiffs served multiple sets of discovery on Defendants and served over 20
20
     third-party subpoenas, resulting in the production of nearly one million pages of documents, including
21
     documents from the U.S. Securities and Exchange Commission and U.S. Department of Justice, which
22
     was conducting its own criminal investigation.
23
              In December 2017 Plaintiffs settled with the escrow company involved in implementing the Ponzi
24
     scheme and in December 2018 Plaintiffs settled with the Suzuki Defendants and ICAG, Inc. MRI and
25
     Fuijnaga are the only remaining Defendants in this action. Moreover, the SEC has already obtained a
26
     judgment against MRI and Fujinaga for approximately $442,200,000, and Fujinaga was convicted of
27
     mail and wire fraud in December 2018 and sentenced to fifty years imprisonment in May 2019.
28

     4836-4903-3571.1                                         4
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 7 of 15



 1   III.     TERMS OF THE SETTLEMENT

 2            A.        Terms of the Settlement

 3            This settlement resolves all claims Plaintiffs and the Class have against MRI and Fujinaga.

 4   Pursuant to the Settlement Agreement, while MRI and Fujinaga will not make a monetary contribution to

 5   the settlement fund, they will stipulate to a judgment in the amount of $442,200,000, which is

 6   approximately the same amount as the disgorgement judgment entered against them in the SEC action.

 7   Plaintiffs have done their due diligence and they believe that Defendants do not own any assets that are

 8   not already under the custody and control of the SEC receiver, which is why there will be no monetary

 9   contribution at the present by the Defendants. However, if Plaintiffs learn of undisclosed assets owned or

10   controlled by Defendants in the future, Plaintiffs intend to enforce the judgment.

11            As additional consideration, MRI and Fujinaga agree that this settlement will not preclude Class

12   Members from filing lawsuits in Japan against them for the purpose of obtaining relief in Japan for taxes

13   Class Members prepaid to the Japanese tax authorities for accrued but unpaid interest on their MRI

14   investments. Moreover, the Class Members shall have the right to file claims in the SEC Action to

15   recover their investments from the settlement fund pooled by the SEC receiver.

16            B.        Release of All Claims Against the Settling Defendants

17            In exchange for the entry of the stipulated judgment and entry of a final judgment approving the

18   proposed settlement, Plaintiffs will release MRI and Fujinaga of all claims related to the alleged conduct

19   giving rise to this litigation. Moreover, since MRI and Fujinaga are the only remaining Defendants in

20   this action, this settlement will result in a complete disposition of this action.

21   IV.      LEGAL ARGUMENT

22            A.        Class Action Settlement Procedure

23            A class action may not be dismissed, compromised, or settled without the approval of the Court.

24   Judicial proceedings under Federal Rule of Civil Procedure 23 have led to a defined procedure and

25   specific criteria for approval of class action settlements. The Rule 23(e) settlement approval procedure

26   describes three distinct steps:

27            1.        Preliminary approval of the proposed settlement;

28            2.        Disseminating notice of the settlement to all affected class members; and


     4836-4903-3571.1                                        5
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 8 of 15



 1            3.        A formal fairness hearing, also called the final approval hearing, at which class members

 2   may be heard regarding the settlement, and at which counsel may introduce evidence and present

 3   argument concerning the fairness, adequacy, and reasonableness of the settlement. This procedure

 4   safeguards class members’ procedural due process rights and enables the Court to fulfill its role as the

 5   guardian of class interests. See Newberg on Class Actions §§ 11.22, et seq. (4th ed. 2002) (“Newberg”)

 6   [describing class action settlement procedure].

 7            The first step was completed when the Court preliminarily approved the Settlement. The second

 8   step was also completed, as more fully set forth below. And by this motion, Plaintiffs request that the

 9   Court take the third and final step of holding a fairness hearing and granting final approval of the

10   proposed Settlement.

11            B.        The Court-Approved Notice Program Meets Applicable Standards and Has Been

12                      Fully Implemented

13            Federal Rules of Civil Procedure 23(c)(2)(B) sets forth the standards that must be met when

14   sending notice of a proposed class action settlement. It requires that the notice be clear, concise and in

15   plainly understood language, and must set forth “(i) the nature of the action; (ii) the definition of the class

16   certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an appearance

17   through an attorney if the member so desires; (v) that the court will exclude from the class any member

18   who requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of

19   a class judgment on members under Rule 23(c)(3).”

20            The notice plan approved by this Court constitutes valid, due, and sufficient notice to Class

21   Members and constitutes the best notice under the circumstances. The notice clearly explains in both

22   English and Japanese the nature of the action, who qualifies as a class member, how to request to be

23   excluded from the Settlement or object to the Settlement, and how to obtain copies of documents or to

24   contact Class Counsel and the Notice Administrator. The notice also explains that the Settlement was

25   filed with the Court and is available online in English and Japanese at “www.mri-settlement.com.”

26            The Court approved the notice plan when it preliminarily approved the Settlement. (Dkt. 892.)

27   The Court ordered that notice of the Settlement be mailed and posted on the internet by September 9,

28   2019. As set forth in the Notice Administrator’s Affidavit filed with the Court on October 28, 2019 (Dkt.


     4836-4903-3571.1                                        6
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
             Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 9 of 15



 1   896), Heffler Claims Group complied with this Court’s order and mailed the approved notices.

 2   Additionally, the short-form notice was posted on the National Consumer Affairs Center of Japan’s

 3   website at www.kokusen.go.jp. Class members were provided with a variety of ways to request

 4   additional information, including by telephone, e-mail, or regular mail to Class Counsel or the Notice

 5   Administrator.

 6            C.        Final Approval of the Settlement is Appropriate

 7             Final approval of a class action settlement is appropriate under Federal Rules of Civil Procedure

 8   23(e) if the settlement “is fundamentally fair, adequate and reasonable.” Officers for Justice v. Civil Serv.

 9   Comm’n, 688 F.2d 615, 625 (9th Cir. 1982). In determining whether the settlement is “fair, adequate and

10   reasonable,” the Court should consider “the strength of plaintiffs’ case; the risk, expense, complexity, and

11   likely duration of further litigation; the risk of maintaining class action status throughout the trial; the

12   amount offered in settlement; the extent of discovery completed and the stage of the proceedings; the

13   experience and views of counsel; the presence of a governmental participant; and the reaction of the class

14   members to the proposed settlement.” Id.

15            Moreover, “there is an overriding public interest in settling and quieting litigation . . . particularly

16   . . . in class action suits[.]” Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976); see also

17   Churchill Village, LLC v. General Elec., 361 F.3d 566, 576 (9th Cir. 2004); In re Pacific Enters. Sec.

18   Litig., 47 F.3d 373, 378 (9th Cir. 1995); and Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th

19   Cir. 1992). The approval of a proposed settlement of a class action is a matter of discretion for the trial

20   court. Churchill Village, L.L.C., supra, 361 F.3d at 575. In exercising that discretion, however, courts

21   recognize that as a matter of sound policy, settlements of disputed claims are encouraged and a settlement

22   approval hearing should “not be turned into a trial or rehearsal for trial on the merits.” Byrd v. Civil Serv.

23   Comm’n, 459 U.S. 1217 (1983). Furthermore, courts must give “proper deference” to the settlement

24   agreement, because “the court’s intrusion upon what is otherwise a private consensual agreement

25   negotiated between the parties to a lawsuit must be limited to the extent necessary to reach a reasoned

26   judgment that the agreement is not the product of fraud or overreaching by, or collusion between, the

27   negotiating parties, and the settlement, taken as a whole, is fair, reasonable and adequate to all

28   concerned.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1988) (internal quotations omitted.)


     4836-4903-3571.1                                        7
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 10 of 15



 1            D.        The Settlement is the Product of Arms-Length Negotiations

 2            “Before approving a class action settlement, the district court must reach a reasoned judgment that

 3   the proposed agreement is not the product of fraud or overreaching by, or collusion among, the

 4   negotiating parties…” City of Seattle, 955 F.2d at 1290 (quoting Ficalora v. Lockheed Cal. Co, 751 F.2d

 5   995, 997 (9th Cir. 1985)). Courts should find a settlement to be presumptively fair so long as it has been

 6   reached following meaningful discovery and arms-length negotiations. M. Berenson Co., Inc. v. Faneuil

 7   Hall Marketplace, Inc., 671 F.Supp. 819, 822 (D. Mass. 1987).

 8            Here, Plaintiffs engaged in nearly five years of contentious motion practice, including a

 9   temporary restraining order, a preliminary injunction, several motions to dismiss, discovery motions and

10   a motion for summary judgment. The parties also engaged in extensive discovery, taking 18 depositions

11   and reviewing almost a million pages of documents produced. The parties were all fully informed of the

12   legal risks in proceeding forward with the litigation, allowing for the parties to make an informed

13   decision and enter into a fair settlement. Plaintiffs also closely watched the parallel SEC litigation and

14   took efforts to be informed of the receiver’s activities. Plaintiffs’ counsel regularly contacted the SEC’s

15   counsel to ensure that MRI and Fujinaga’s assets were being collected for the benefit of the Class

16   Members.

17            E.        The Proposed Settlement is Fair, Adequate, and Reasonable

18            Plaintiffs’ proposed settlement meets the standards for final approval. First, the settlement is

19   entitled to “an initial presumption of fairness” because it results from arms-length negotiations among

20   experienced counsel. Newberg, § 11.41. This proposed Settlement is unique in that it does not involve a

21   monetary contribution to the settlement fund, because the entirety of the assets owned by MRI and

22   Fujinaga have already been seized by the receivership in the SEC action. However, this Settlement will

23   provide the Plaintiffs with the same result if they proceeded to trial and won; a judgment in the amount of

24   $442,200,000 that Plaintiffs may enforce in the future in the event undisclosed assets are discovered.

25   Although Class Members will not receive a monetary distribution from this Settlement, it is Plaintiffs’

26   understanding that Class Members will be able to make a claim and receive a distribution through the

27   SEC’s action. Since Plaintiffs would not be able to collect on any judgment even if they won at trial, it is

28   reasonable for the parties to enter into a settlement and avoid the costs and expenses of trial, in exchange


     4836-4903-3571.1                                       8
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 11 of 15



 1   for a $442,200,000 judgment. Lastly, because this settlement will not result in a monetary contribution to

 2   the settlement fund, Class Counsel have refrained from seeking attorneys’ fees in connection with this

 3   settlement. The proposed Settlement is, therefore, fair, reasonable, and adequate.

 4            F.        The Recommendation of Experienced Counsel Favors Approval

 5            The judgment of experienced counsel regarding the settlement should be given a presumption of

 6   reasonableness and significant weight. See Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal.

 7   1979). Class Counsel have extensive experience in litigating and settling class action lawsuits and have

 8   conducted an in-depth legal and factual analysis of the issues in this case. Based on their analysis, and

 9   considering the risk of proceeding with trial, Class Counsel endorses the Settlement as fair, reasonable

10   and adequate. The court should give great deference to Class Counsel’s judgment.

11            G.        The Class Response Favors Approval

12            A court should determine that a settlement is fair, reasonable and adequate where few class

13   members object or request to be excluded. See Marshall v. Holiday Magic, Inc., 550 F.2d 1173, 1178

14   (9th Cir. 1977); Nat’l Rural Telecomm. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 529 (C.D. Cal. 2004)

15   (“the absence of a large number of objections to a proposed settlement action raises a strong presumption

16   that the terms of a proposed class action settlement is favorable to the class members.”). Moreover, even

17   where there is an objection, the court must independently evaluate the merits of the objection before

18   denying final approval of the settlement. Browne v. Am. Honda Motor Co., No. 09-06750, 2010 U.S.

19   Dist. LEXIS 145475, at *51 (C.D. Cal. July 29, 2010).

20            Notice of this settlement was mailed September 9, 2019 and the deadline to object expired on

21   October 24, 2019. Out of approximately 8,700 class members, 19 Class Members responded to the

22   settlement. The following is a brief summary of each of the 19 responses received by the Court or Class

23   Counsel:

24                 •    Mami Masutani (Dkt. 894): Ms. Masutani objects to the settlement based on her belief

25                      that she is entitled to recoup the entirety of the money she invested in MRI.

26                 •    Yoko Mori, Yuiko Tatsuno and Sakiko Mori (Dkt. 895): These three investors

27                      collectively object to the settlement on the grounds that their damages exceed 100 million

28                      yen and they did not invest in the “self-interest” of the defendants.


     4836-4903-3571.1                                         9
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 12 of 15



 1                 •    Reiko Nomura: Ms. Nomura mailed her objection directly to Class Counsel and did not

 2                      file a copy with the Court. Her objection is attached as Exhibit A to the Declaration of

 3                      Mariko Taenaka (“Taenaka Decl.”). Ms. Nomura objects to the settlement because she is

 4                      not receiving a refund on the entirety of her investment into MRI.

 5                 •    Keizo Sugawara: Mr. Sugawara also mailed his objection directly to Class Counsel and

 6                      did not file a copy with the Court. A copy of his objection is attached as Exhibit B to the

 7                      Taenaka Decl. Mr. Sugawara states that he objects to the settlement with the Suzukis but

 8                      provides no reason for his objection.

 9                 •    Ayano Yorozu (Dkt. 897, pp. 1-3): Ms. Yorozu objects to the settlement with the

10                      Suzukis. In explaining the reason for her objection, Ms. Yorozu explains that she was

11                      investing in MRI on behalf of her mother and that she filed her claim form before the June

12                      26, 2019 deadline.

13                 •    Motoki Yorozu (Dkt. 897, pp. 4-6): Similarly, Mr. Yorozu objects to the settlement with

14                      the Suzukis. Mr. Yorozu also explains that he was investing in MRI on behalf of his

15                      mother and that he filed his claim form before the June 26, 2019 deadline.

16                 •    Sae Suga (Dkt. 898, pp. 1-2): Ms. Suga’s objection explains that she was required to pay

17                      taxes on unrealized interest that was accruing on her MRI investment, but has been unable

18                      to recoup her prepaid taxes from the Japanese tax authorities. She would therefore like all

19                      of the assets of MRI and its affiliates to be revoked and placed towards settlement.

20                 •    Yoshiko Yoshioka (Dkt. 898, pp. 3-4): Ms. Yoshioka objects to the settlement with the

21                      Suzukis. She says she does not want plaintiffs to give up and alternatively asks for any

22                      settlement funds collected to be disbursed.

23                 •    Yoshikazu Konishi (Dkt. 898, pp. 5-6): Mr. Konishi objects to the settlement on the

24                      grounds that he believes plaintiffs should proceed with trial in order to recover the entirety

25                      of the funds invested.

26                 •    Fumiko Yoshizawa (Dkt. 898, pp. 7-9): Ms. Yoshizawa’s correspondence is not an

27                      objection to the settlement, but requests information regarding how much and when she

28                      can expect a payment, because she no longer has a source of income and no longer has


     4836-4903-3571.1                                           10
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 13 of 15



 1                      savings to use towards living expenses.

 2                 •    Mansiro Ogino (Dkt. 898, pp. 10-12): Mr. Ogino’s correspondence is not an objection to

 3                      the settlement, but rather is a request that he get as much money back as possible, as soon

 4                      as possible.

 5                 •    Akihito Kato (Dkt. 898, pp. 13-16): Mr. Kato objects to the settlement on the grounds

 6                      that the proposal does not provide justice to the victims and is unfair to the victims who

 7                      have suffered financially.

 8                 •    Misuzu Uenishi (Dkt. 898, pp. 17-18): Ms. Uenishi’s objects to the settlement with the

 9                      Suzuki Defendants, and objects to the fact that there is no monetary contribution involved

10                      in this settlement. She also objects because there is no finding of fault and there is no

11                      apology being provided by MRI.

12                 •    Katsuji Warisawa and Makuzu Warisawa (Dkt. 898, pp. 19-22): Their correspondence

13                      do not constitute objections, as Mr. Makuzu Warisawa only expresses his interest in

14                      appearing in the case and Mr. Katsuji Warisawa’s correspondence only provides his

15                      contact information.

16                 •    Tomiko Iwasa (Dkt. 898, pp. 23-24): Ms. Iwasa’s correspondence does not constitute an

17                      objection. She explains that she began investing in 1998 but as received no funds from the

18                      investment, and that she hopes that will be taken into account.

19                 •    Kimiko Fukunaga (Dkt. 898, pp. 25-26): Ms. Fukunaga’s correspondence similarly does

20                      not object to the settlement, but requests that she gets as much back of her investment as

21                      possible.

22            As explained above, out of the 19 responses, six were not objections and five of the objectors

23   were under the mistaken belief that the current settlement involves the Suzuki Defendants. The present

24   settlement, of course, involves only MRI and Fujinaga, and the settlement with the Suzuki Defendants

25   was noticed on March 4, 2018 and the last day to object to the Suzuki settlement was April 25, 2018,

26   which has long passed.

27            Of the 19 responses, only ten are actual objections to this present settlement. The objections are

28   based on the Class Member’s desire to proceed with trial, recoup the entirety of their investments and


     4836-4903-3571.1                                         11
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 14 of 15



 1   bring justice to the wrongdoers. However, as set forth in Plaintiff’s Motion for Preliminary Approval and

 2   this present motion, because the entirety of the assets owned by MRI and Fujinaga have already been

 3   collected by the SEC, there is no merit in proceeding with trial against MRI and Fujinaga. Moreover, the

 4   present settlement provides Plaintiffs with the same result they would obtain if they proceeded and won

 5   at trial—a judgment in the amount of $442,200,000, which Plaintiffs may enforce in the event that

 6   undisclosed assets are discovered. Proceeding with trial will be extremely costly and time consuming for

 7   the Class Members, without providing the Class with any added benefit and would be a waste of judicial

 8   resources. Furthermore, the objectors’ demand that they be returned the entirety of their investment

 9   cannot be given weight in light of the reality that MRI is a defunct company with all of its assets already

10   seized by the SEC’s receiver; even if no settlement were to be approved, Class Members will

11   unfortunately never be able to recoup all of the investments they made into MRI.

12            Although ten objections were received regarding this settlement, no requests for exclusion were

13   received. Moreover, ten objections received compromise only 0.1% of the entire Class. Based on the

14   Class response, this settlement should be approved.

15   V.       CONCLUSION

16            Based on the foregoing, plaintiffs respectfully request that the Court grant final approval of the

17   Settlement with MRI International, Inc. and Edwin Fujinaga.

18            Respectfully submitted.

19

20   Dated: November 5, 2019                                MANNING & KASS
                                                            ELLROD, RAMIREZ, TRESTER LLP
21
                                                            By:      /s/ James E. Gibbons
22
                                                                    JAMES E. GIBBONS
23

24
                                                            LAW OFFICES OF ROBERT W. COHEN
25                                                          A Professional Corporation

26
                                                            By:      /s/ Robert W. Cohen
27                                                                  ROBERT W. COHEN
                                                                    MARIKO TAENAKA
28

     4836-4903-3571.1                                      12
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
            Case 2:13-cv-01183-HDM-NJK Document 900 Filed 11/05/19 Page 15 of 15



 1

 2                                        CERTIFICATE OF SERVICE
 3            I hereby certify that on November 5, 2019, a copy of the foregoing document was filed

 4   electronically via the Court’s CM/ECF system. Pursuant to Local Rule 5.5(h), notice of filing will be

 5   served on all parties by operation of the Court’s CM/ECF system, and parties may access this filing

 6   through the Court’s CM/ECF system.

 7
                                                                /s/ Mariko Taenaka         .
 8
                                                                    Mariko Taenaka
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     4836-4903-3571.1                                    13
                NOTICE OF MOTION AND MOTION FOR FINAL SETTLEMENT APPROVAL WITH MRI
                                 INTERNATIONAL AND EDWIN FUJINAGA
